                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JONATHAN TORRES BONILLA,                  :
                                          :
            Petitioner,                   :   Civ. No. 21-10637 (RBK)
                                          :
      v.                                  :
                                          :
DAVID E. ORTIZ,                           :          OPINION
                                          :
            Respondent.                   :
_________________________________________ :

ROBERT B. KUGLER, U.S.D.J.

       Petitioner, an inmate formerly incarcerated at FCI Fort Dix, in Fort Dix, New Jersey, has

filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. The Court has examined

the Petition in accordance with Rule 4 of the Rules Governing Section 2254 Cases, applicable to

§ 2241 cases through Rule 1(b). For the following reasons, the Court will dismiss the Petition for

lack of jurisdiction without prejudice to any right Petitioner may have to bring a declaratory

judgment or other civil action in an appropriate court.

                                        I.   BACKGROUND

       The Court will construe the factual allegations in the Petition as true for the purpose of this

Opinion. The Court gleans from the limited allegations that in April of 2020, staff at Fort Dix

called an emergency count, i.e., a count of the inmates, at 8:40 a.m. (ECF No. 1, at 6.) Typically,

counts are on Sundays at 10:00 a.m., and staff failed to distribute a memorandum regarding the

new counts. (Id. at 11.) It appears that Petitioner failed to stand count because he did not have

enough time to get out of bed. (Id. )

       Rather than charge Petitioner with a Code 320 for failing to stand count, an officer

incorrectly charged Petitioner with a Code 321 for interfering with the count. (Id.) Petitioner
attempted to appeal, but due to staff delays, his time to appeal expired. Afterwards, the Bureau of

Prisons’ Regional and Central Offices rejected Petitioner’s appeals as untimely.

        As a result of the incident report, Petitioner lost thirty days of access to the prison’s Trust

Fund Limited Inmate Computer System (“TRULINCS”) and gained four custody level points.

TRULINCS provides prisoners with, among other things, some e-mail capabilities. It appears that

the incident report did not result in the loss of good-time credits.

        Petitioner filed the instant Petition in April of 2021. In terms of relief, Petitioner seeks

expungement of the incident report and the removal of four custody level points from his file.

                                       II.     DISCUSSION

        Federal district courts have a pre-service duty under Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts, which is applicable to § 2241 petitions pursuant to Rule

1(b), to screen and summarily dismiss a habeas petition prior to any answer or other pleading when

the petition “appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856

(1994); see also United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000) (explaining that courts

may dismiss petitions where “none of the grounds alleged in the petition would entitle [the

petitioner] to relief”).

        Under § 2241(c)(3), “[t]he writ of habeas corpus shall not extend to a prisoner unless . . ..

He is in custody in violation of the Constitution or laws or treaties of the United States.” In other

words, a petitioner must satisfy: “the status requirement that the person be ‘in custody,’ and the

substance requirement that the petition challenge the legality of that custody on the ground that it

is ‘in violation of the Constitution or laws or treaties of the United States.’” See, e.g., Wilson v.

Montgomery Cty., Pa., No. 09-0371, 2009 WL 1322362, at *4 (D.N.J. May 12, 2009) (quoting 28

U.S.C. § 2241(c)(3)) (citing Maleng v. Cook, 490 U.S. 488, 490 (1989)).



                                                  2
       “Challenges to the validity of any confinement or to particulars affecting its duration are

the province of habeas corpus; requests for relief turning on circumstances of confinement may be

presented in a § 1983 [or Bivens] action.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (citation

omitted). “[U]nless the claim would fall within the ‘core of habeas’ and require sooner release if

resolved in the plaintiff’s favor, a prison confinement action . . . is properly brought under § 1983”

or a Bivens action. Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002).

       With those principles in mind, the Court finds that Petitioner’s claims related to his incident

report do not sound in habeas. A petition for writ of habeas corpus seeks to challenge the fact or

length of confinement. Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). Petitioner’s challenges to

his incident report, however, do not challenge the fact or duration of his custody, i.e., his conviction

or sentence, as unconstitutional.

       Petitioner’s sanction did not involve the loss of good-time credits, and consequently, the

Petition merely challenges the loss of TRULINCS access, his custody level, and the existence of

a sanction on his record, which are circumstances of his confinement. Cf., Beckley v. Miner, 125

F. App’x 385, 388 (3d Cir. 2005).

       Stated differently, because a ruling in Petitioner’s favor, such as finding that staff violated

his due process rights, removing the custody level points, or expunging his disciplinary record

“would not alter his sentence or undo his conviction,” he cannot proceed by habeas

petition. Leamer, 288 F.3d at 542; see, e.g., Levi v. Ebbert, 353 F. App’x 681, 682 (3d Cir. 2009)

(explaining that courts should not engage in habeas corpus review of custody classification claims

because they do not challenge the validity of a conviction or the length of one’s confinement).

       With regard to Petitioner’s custody level, the Court adds that “prisoners have no

constitutional right to a particular classification.” Briley v. Attorney Gen. U.S., 632 F. App’x 84,



                                                   3
85 (3d Cir. 2016) (per curiam).      Challenges to a person’s security designation or custody

classification “do not challenge the basic fact or duration of [one’s] imprisonment, which is the

‘essence of habeas.’ ” Cohen v. Lappin, 402 F. App’x 674, 676 (3d Cir. 2010) (per curiam) (quoting

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)). “Congress has given federal prison officials full

discretion to control these conditions of confinement, 18 U.S.C. § 4081, and petitioner has no

legitimate statutory or constitutional entitlement sufficient to invoke due process.” Moody v.

Daggett, 429 U.S. 78, 88 n.9 (1976). As a result, this Court lacks jurisdiction under § 2241 to hear

Petitioner’s custody level related claims.

       Accordingly, the Court will dismiss the Petition for lack of jurisdiction, without prejudice

to any right Petitioner may have to bring a declaratory judgment or other civil action in an

appropriate court.

       This Court will not, however, sua sponte recharacterize the Petition as a civil complaint,

as there are meaningful differences between the filing of a habeas petition and a civil complaint.

The filing fee for a habeas petition is $5.00, and inmates who receive in forma pauperis status do

not have to pay the filing fee. Dixon v. Zickefoose, No. 12-2320, 2012 WL 4845661, at *2 n.1

(D.N.J. Oct. 10, 2012) (citing Santana v. United States, 98 F.3d 752 (3d Cir. 1996)). In contrast,

the filing and administrative fees for a civil complaint total $402.00, but inmates who proceed in

forma pauperis are required to pay the $350.00 filing fee from their inmate accounts in monthly

installments. Id. (citing 28 U.S.C. § 1915(b)). Additionally,

               if a prisoner has, on three or more occasions while incarcerated,
               brought an action or appeal in a federal court that was dismissed as
               frivolous or malicious, for failure to state a claim upon which relief
               may be granted, or because it seeks monetary relief from immune
               defendants, then the prisoner may not bring another action in forma
               pauperis unless he or she is in imminent danger of serious physical
               injury.



                                                 4
Id. (citing 28 U.S.C. § 1915(g)). In light of these differences, the “Court will not sua sponte re-

characterize this pleading as a civil complaint.” E.g. id.; see also Lappin, 402 F. App’x at 676.

                                       III.    CONCLUSION

       For the foregoing reasons, the Court will dismiss the Petition for lack of jurisdiction

without prejudice to any right Petitioner may have to bring a declaratory judgment or other civil

action in an appropriate court. An appropriate Order follows.



Dated: June 16 , 2021                                s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 5
